DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claim 12 and 23 have been amended.
Claims 1-11, 18 and 31 were previously canceled.
Claims 12-17, 19-30, 32 and 33 are pending and allowable, as set forth below.


Response to Arguments
Applicant’s amendments, filed 10/12/2021, overcome the previous rejection under 35 USC 112(a).  The rejection under 35 USC 112(a) has been withdrawn.



Allowable Subject Matter
Claims 12-17, 19-30, 32 and 33 are allowable over the prior art.  The following is a statement of reasons for indicating allowable subject matter:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

Claims 12 and 23:
receive, via the headset, a check digit corresponding to the visual symbol representing the location of the product, wherein representation of the check digit is based on at least one of a store decoration or a decoration theme; 
identify a different check digit stored in a database and corresponding to the check digit, wherein the different check digit and the check digit are associated with the same location of the product, and wherein the representation of the check digit and the different check digit are different; 
compare the check digit corresponding to the visual symbol with the different check digit stored in the database to verify that the worker is at an intended location;

While previously cited art and subsequent art teaches receive, via at least one of the headset and the display device, an indication of a product to be located in a retail environment; identify location coordinates of the product based on accessing a planogram of the retail environment; correlate the location coordinates of the product stored in the planogram with a visual symbol, wherein the visual symbol and location coordinates of the product corresponding to the planogram represents a location of the product, and wherein a first description of the location of the product represented by the visual symbol is different from a second description of the location coordinates of the product stored in the planogram; communicate, via at least one of the headset and the display device, the first description of the location of the product represented by the visual symbol to a worker; receive, via the headset, a check digit 

NPL Reference U teaches the use of voice-directed headsets to communicate check digits within a warehouse environment, however the article fails to teach identifying a different check digit stored in a database and corresponding to the check digit, wherein the different check digit and the check digit are associated with the same location of the product, and wherein the representation of the check digit and the different check digit are different; comparing the check digit corresponding to the visual symbol with the different check digit stored in the database to verify that the worker is at an intended location.

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684